Citation Nr: 0110573	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  95-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left maxillary 
retention cyst due to allergies, claimed as sinus problems.  

2.  Entitlement to service connection for gum disease and 
dental condition.

3.  Evaluation of duodenitis, gastritis, hiatal hernia, 
currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from August 1980 to 
July 1984.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 

Issues one and two are being remanded and are the subject of 
the REMAND portion of this decision.


FINDING OF FACT

The appellant's duodenitis, gastritis, hiatal hernia, are 
manifested by chronic epigastric pain and burning, reflux, 
frequent nausea, occasional vomiting and melena, with 
objective evidence of mild anemia, sliding hiatal hernia, 
nonspecific gastritis, and duodenitis, without multiple small 
eroded or ulcerated areas, dysphagia, weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
duodenitis, gastritis, hiatal hernia, have not been 
satisfied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1,4.2, 4.3, 4.7, 4.10, 4.115, Diagnostic Codes 
7307, 7346 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's service medical records indicate that he was 
treated for, among others, gastrointestinal (GI) problems on 
numerous occasions.  In May 1983, he was hospitalized for his 
GI problems and the diagnosis was presumed upper GI bleed.  
An endoscopy in December 1983 was normal.  It was noted that 
the etiology of the epigastric burning pain was unclear.  It 
was also noted that there was a previous history of mild 
antral erosion without ulcers, still with persistent burning 
pain.  Tagamet and Maalox were recommended.  

Post-service medical records include a September 1993 VA 
examination report, which indicates that the appellant 
complained of chronic GI pain, difficulty eating, and 
difficulty working secondary to chronic GI pain.  Objective 
findings showed that he was in no acute distress.  He was 
well developed.  Abdomen was soft, flat, and nontender.  He 
had no rebound or guarding.  There were no masses, 
organomegaly, or abdominal bruits.  His stool was guaiac 
negative.  His weight was 150 pounds at the time of the 
examination.  His maximum weight during the past year had 
been 150 pounds.  There was slight anemia present on CBC.  He 
denied periodic vomiting, but did have nausea 2 to 3 times 
per week.  He denied hematemesis.  He reported that when his 
stomach flares up, he may have melena as much as 1 to 2 weeks 
out of the month; he described his melena as dark stools.  
The area of most discomfort was in the epigastric area.  With 
regards to the number of day of duration per year, he 
reported that it varied greatly.  He may have pain for just a 
few days or the pain may last up to 2 weeks at a time.  He 
stated that this depended on the availability of medications.  
When he had medicine, he had much less symptoms.  The 
frequency of the episodes per year was estimated as at least 
30 to 36 episodes of GI pain that was significant.  Upper GI 
series (UGI) showed no significant abnormalities in the 
esophagus and stomach.  There was a somewhat deformed 
duodenal bulb, but no ulcer crater was seen.  The duodenal 
sweep was not widened.  The impression was deformed duodenal 
bulb.  The diagnoses were history of ulcer disease 
collaborated by somewhat abnormal UGI , no acute ulcer noted 
on UGI, and mild anemia.  

Outpatient treatment records indicate that the appellant 
continues to have chronic epigastric distress and that he has 
been treated for this.  A treatment report dated in October 
1995 indicates that he had constant pain.  He had been tried 
on Zantac and Prilosec, which decreased the pain, but it was 
still severe.  In March 1996, he was seen for persistent 
heartburn symptoms.  It was noted that he was on Zantac and 
Maalox.  There was no dysphagia or hematemesis.  He had 
frequent nausea and occasional vomiting.  His symptoms were 
sometimes improved with food.  He had daily epigastric 
burning pain (the pain was worse when he was at his previous 
job).  He reported occasional black stools.  He had been 
prescribed Iron for anemia.  The diagnosis was chronic 
abdominal pain and nausea in a patient with a history of 
bleeding peptic ulcer disease, some help with low dose 
Zantac, question of H. pylori, possible GI bleeding per 
history of episodic loose black stools, which could also be 
severe undertreated gastroesophageal reflux disease.
            
In July 1997, the appellant was hospitalized for complaints 
of esophageal reflux.  He had had persistent pain that was 
not resolved with proton blockers and complained of having a 
continuous bitter taste in the mouth.  The pain had been 
getting worse for the last 2 months.  His pain had a burning 
quality and was not dilated.  He also had associated 
diarrhea.  He was admitted for endoscopy and colonoscopy.  He 
also had a PH probe and removal of 24 hours straight air.  

In November 1998, the appellant was admitted for manometry 
and probe placement with 23 hours observation.  The diagnosis 
was severe gastroesophageal reflux disease.  

VA hospital report, dated in June 1999, indicates that the 
appellant was seen for gastroesophageal reflux symptoms, 
right upper quadrant pain of chronic nature, and 
cholecystitis.  He underwent extensive workup for his 
gastroesophageal reflux, which included a PH probe which was 
negative, an upper GI which revealed minimal reflux, an EGD 
which revealed no Barrett's changes, and a manometry study 
which showed normal LES pressures.  
 
The appellant has also had numerous diagnostic tests, to 
include UGI's and endoscopy.  UGI in November 1993 indicates 
that there was a small sliding hiatus hernia, and probable 
mild chronic peptic ulcer disease involving the distal 
gastric antrum and duodenal bulb.  UGI report dated in 
September 1994 indicates inflammatory changes of the stomach 
and proximal duodenum without evidence of active ulcer.  An 
endoscopy conducted in May 1996 indicates that the appellant 
had a medium-sized hiatal hernia in the esophagus, and 
nonspecific gastritis.  An EGD dated in October 1998 
indicates that the impression was mild duodenitis, nodular 
mucosa in the stomach with the appearance of mild gastritis, 
and distal esophagus with an irregular area just above the Z 
line.  UGI in January 1999 showed a sliding hiatal hernia and 
small amount of reflux.  

By a decision dated in April 1995, the appellant was awarded 
service connection for hiatal hernia, duodenitis, and 
gastritis, and was assigned a 10 percent evaluation under 
Diagnostic Code 7346-7307.  The appellant has appealed that 
rating.    

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

The appellant's GI disorder has been evaluated by the RO 
under 38 C.F.R. § 4.114, DC 7346-7307.  It is provided under 
38 C.F.R. § 4.114 that ratings under DC 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2000).  

Under DC 7307, hypertrophic gastritis, identified by 
gastroscope, receives a 60 percent rating when the disorder 
is chronic, with severe hemorrhages or large ulcerated or 
eroded areas.  A 30 percent evaluation is awarded when the 
disorder is chronic, with multiple small eroded or ulcerated 
areas, and symptoms.  A 10 percent rating is awarded when the 
disorder is chronic, with small nodular lesions and symptoms.  
Under DC 7346, a 60 percent rating is warranted for hiatal 
hernia with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent evaluation of less severity.  

The Board finds that an increased rating under DC 7307 is not 
warranted in this case.  The evidence of record does not 
indicate that the veteran has severe hemorrhages or large 
ulcerated or eroded areas, which would warrant a 60 percent 
rating.  He also does not have multiple small eroded or 
ulcerated areas, which would help support a 30 percent 
rating.  He does, however, have evidence of nodular lesions, 
as shown by EGD in October 1998, as well as symptoms, which 
supports no higher than a 10 percent rating under this 
diagnostic code. 

The Board also finds that a higher rating is not supported 
under Diagnostic Code 7346 for hiatal hernia.  The next 
higher rating, 30 percent, requires that there be 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  In this case, there is evidence of recurrent 
epigastric distress, pyrosis, and regurgitation.  The medical 
records show that the appellant has persistent complaints of 
chronic epigastric pain, heartburn, and gastroesophageal 
reflux.  It is also noted that a VA hospital report dated in 
June 1999 noted that there was right upper quadrant pain of a 
chronic nature.  Assuming, without deciding, that this is 
indicative of substernal, arm, or shoulder pain, as 
contemplated by the rating code, the criteria for a 30 
percent rating under DC 7346 are still not met as the record 
indicates that he does not have dysphagia.  As mentioned 
above, a treatment record in March 1996 noted that there was 
no dysphagia.  Other clinical records and evaluation reports 
do not report any evidence of dysphagia.  Accordingly, the 
Board finds that the criteria for a 30 percent rating under 
DC 7346 are not met.   

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  In addition, 
while the appellant has reported frequent flare-ups and that 
his epigastric symptoms have interfered with his employment, 
the record does not show such marked interference with 
employment so as to make application of the regular schedular 
criteria impractical.  The schedular rating assigned accounts 
for the impairment in industrial capability.  In short, the 
disability picture in this case is not so exceptional or 
unusual so as to require referral for the assignment of an 
extraschedular rating.   


ORDER

A rating higher than 10 percent for duodenitis, gastritis, 
hiatal hernia, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the issues of entitlement to service connection 
for left maxillary retention cyst, gum disease, and dental 
condition, are REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



